MEMORANDUM***
Ignacio Anaya Rulas, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision reversing an immigration judge’s decision to grant cancellation of removal and ordering Rulas to depart voluntarily within thirty days. Because the BIA had no authority to issue an order removing Rulas, we lack jurisdiction to consider Rulas’ petition for review. See Molina-Camacho v. Ashcroft, 393 F.3d 937, 941 (9th Cir.2004). We therefore construe the petition for review as a petition for writ of habeas corpus under 28 U.S.C. § 2241 and transfer the petition to the United States District Court for the District of Nevada. See id. at 942; 28 U.S.C. § 1631. The district court should remand to the IJ for further proceedings. See Molina-Camacho, 393 F.3d at 942 n. 4. Upon transfer, Rulas may make any necessary amendments to perfect the form of the petition.
TRANSFERRED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.